Great Plains EnergyYear-end and Fourth Quarter 2009Earnings PresentationFebruary 26, 2010 Exhibit 1 Statements made in this presentation that are not based on historical facts are forward-looking, may involve risks and uncertainties,and are intended to be as of the date when made. Forward-looking statements include, but are not limited to, the outcome ofregulatory proceedings, cost estimates of the Comprehensive Energy Plan and other matters affecting future operations. Inconnection with the safe harbor provisions of the Private Securities Litigation Reform Act of 1995, the registrants are providing anumber of important factors that could cause actual results to differ materially from the provided forward-looking information. Theseimportant factors include: future economic conditions in regional, national and international markets and their effects on sales, pricesand costs, including, but not limited to, possible further deterioration in economic conditions and the timing and extent of anyeconomic recovery; prices and availability of electricity in regional and national wholesale markets; market perception of the energyindustry, Great Plains Energy and Kansas City Power & Light Company (KCP&L); changes in business strategy, operations ordevelopment plans; effects of current or proposed state and federal legislative and regulatory actions or developments, including, butnot limited to, deregulation, re-regulation and restructuring of the electric utility industry; decisions of regulators regarding rates thecompanies can charge for electricity; adverse changes in applicable laws, regulations, rules, principles or practices governing tax,accounting and environmental matters including, but not limited to, air and water quality; financial market conditions and performanceincluding, but not limited to, changes in interest rates and credit spreads and in availability and cost of capital and the effects onnuclear decommissioning trust and pension plan assets and costs; impairments of long-lived assets or goodwill; credit ratings;inflation rates; effectiveness of risk management policies and procedures and the ability of counterparties to satisfy their contractualcommitments; impact of terrorist acts; increased competition including, but not limited to, retail choice in the electric utility industry andthe entry of new competitors; ability to carry out marketing and sales plans; weather conditions including, but not limited to, weather-related damage and their effects on sales, prices and costs; cost, availability, quality and deliverability of fuel; ability to achievegeneration planning goals and the occurrence and duration of planned and unplanned generation outages; delays in the anticipated in-service dates and cost increases of additional generating capacity and environmental projects; nuclear operations; workforce risks,including, but not limited to, retirement compensation and benefits costs; the timing and amount of resulting synergy savings from theacquisition of KCP&L Greater Missouri Operations Company; and other risks and uncertainties. This list of factors is not all-inclusivebecause it is not possible to predict all factors. Other risk factors are detailed from time to time inGreat Plains Energy’s and KCP&L’smost recent quarterly report on Form 10-Q and annual report on Form 10-K filed with the Securities and Exchange Commission.Each forward-looking statement speaks only as of the date of the particular statement.Great Plains Energy and KCP&L undertake noobligation to publicly update or revise any forward-looking statement, whether as a result of new information, future events orotherwise. Forward Looking Statement Great Plains EnergyYear-end and Fourth Quarter 2009Earnings PresentationFebruary 26, 2010 Mike Chesser,Chairman and CEO 3 ImpressiveReliability Solid Safety Record Tier 1 Customer Service Stewards ofthe Environment Reliable,Economical, andSafe NuclearGeneration Strong Plant
